Citation Nr: 9910803	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-46 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the VA regional office located in Wichita, Kansas, which 
denied the benefits sought on appeal.  

The claims file was initially transferred to the St. Louis, 
Missouri, VA Regional Office at the request of the veteran.  
In October 1996, the Board remanded the appeal to the RO for 
completion of additional necessary development.  
Subsequently, in 1998, the claims file was again transferred 
to the Reno, Nevada, RO as the veteran had relocated to that 
area.  

REMAND

As noted above, the Board remanded these matters in October 
1996, the Board remanded the appeal for the completion of 
necessary development regarding both claims on appeal.  After 
affording the veteran with the Board requested asthma 
examination, in November 1998, the RO granted an increased 30 
percent evaluation for service-connected bronchial asthma.  
The RO also held that new and material evidence had not been 
submitted to reopen the claim for service connection for PTSD 
(following the veteran's failure to report for a scheduled 
psychiatric examination).  

However, it does not appear that the veteran's representative 
has been provided with notice of the RO's November 1988 
decision.  In this regard, the Board notes that the RO 
forwarded copies of the November 1998 decision and the 
Supplemental Statement of the Case (SSOC) to the veteran's 
representative at a former address of record. However, all 
correspondence from the veteran's private attorney, Kenneth 
Carpenter, associated with the file since the September 1994 
notice of disagreement, reflects Mr. Carpenter's address as:  
P.O. Box 2099, 1525 Topeka Boulevard, Topeka, Kansas.  
However, the notice of the RO's November 1998 decision and 
SSOC was issued to the former P.O. Box number (2543).  In 
December 1998, the notice and SSOC were returned to the RO 
with notation from the U.S. postal carrier that the 
forwarding order had expired, and there is no indication that 
the notice was re-sent.  Significantly, there is no 
subsequent argument from the appellant's attorney of record.

While the Board acknowledges that, a second remand of this 
matter will, regrettably, further delay a decision on the 
appeal, the Board finds that such action is necessary to 
ensure that all due process requirements are met.  
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should forward to the 
veteran's representative copies of the 
November 1988 rating decision and SSOC at 
the following address:  P.O. Box 2099, 
1525 Topeka Boulevard, Topeka, Kansas.  
Thereafter, the RO should afford to the 
veteran's representative the applicable 
opportunity to present written and/or 
other argument in support of the 
veteran's claims.

2.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted, the RO 
should return the claims file to Board in 
accordance with applicable appellate 
procedures for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


